DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,368,122 in view of Hosein et al. (Pub No US 2012/0227073). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16 and 24 of the instant application overlap in scope with claims 1-11 of U.S. Patent No. 10,368,122; except for a first individual user searching for media chosen from the group consisting of program information, programming shows, movies, concerts, sporting events, online games, and commercials by keywords; wherein the keywords are located in a file name, file description, or meta data, and selecting a portion of media returned in search results, wherein the media includes portions of media saved by an individual user; the first individual user searching for a product in media, and purchasing the product through a first user interface wherein search results for products provides links to purchase within a store section.
Nevertheless, in a similar field of endeavor Hosein discloses a first individual user searching for media chosen from the group consisting of program information, programming shows, movies, concerts, sporting events, online games, and commercials by keywords (Paragraphs [0032]-[0034] [0060] [0062] figure 1; searching for products related to the video programs, e.g. tickets for future live events), 
wherein the keywords are located in a file name, file description, or meta data (Paragraphs [0022] [0037]; metadata module 210), and selecting a portion of media returned in search results (Paragraphs [0032] [0033] [0060] [0062] figure 1; keywords are used to search for related products), wherein the media includes portions of media 
the first individual user searching for a product in media, and purchasing the product through a first user interface wherein search results for products provides links to purchase within a store section (Paragraphs [0033] [0059] figures 1, 6 and 10; presenting online marketplace 104 with products related to the presented television program, e.g. listings form online merchants 904);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-11 of U.S. Patent No. 10,368,122 by specifically providing the elements mentioned above, as taught by Hosein, for the predictable result of allowing the user to search for products related to their favorite shows, further expanding the functionality of their television systems into a bidirectional virtual market place (Hosein – paragraph [0034]). 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,694,255 in view of Hosein et al. (Pub No US 2012/0227073). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16 and 24 of the instant application overlap in scope with 1-8 of U.S. Patent No. 10,694,255; except for a first individual user searching for media chosen from the group consisting of program information, programming shows, movies, concerts, sporting events, online games, and commercials by keywords; wherein the keywords are located in a file name, file description, or meta data, and selecting a portion of media returned in search results, .
Nevertheless, in a similar field of endeavor Hosein discloses a first individual user searching for media chosen from the group consisting of program information, programming shows, movies, concerts, sporting events, online games, and commercials by keywords (Paragraphs [0032]-[0034] [0060] [0062] figure 1; searching for products related to the video programs, e.g. tickets for future live events), 
wherein the keywords are located in a file name, file description, or meta data (Paragraphs [0022] [0037]; metadata module 210), and selecting a portion of media returned in search results (Paragraphs [0032] [0033] [0060] [0062] figure 1; keywords are used to search for related products), wherein the media includes portions of media saved by an individual user (Paragraphs [0030] [0052]; programs may be video content recorded on DVR);
the first individual user searching for a product in media, and purchasing the product through a first user interface wherein search results for products provides links to purchase within a store section (Paragraphs [0033] [0059] figures 1, 6 and 10; presenting online marketplace 104 with products related to the presented television program, e.g. listings form online merchants 904);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-8 of U.S. Patent No. 10,694,255 by specifically providing the elements mentioned above, as taught by . 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,715,872 in view of Hosein et al. (Pub No US 2012/0227073). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16 and 24 of the instant application overlap in scope with claims 1-14 of U.S. Patent No. 10,715,872; except for a first individual user searching for media chosen from the group consisting of program information, programming shows, movies, concerts, sporting events, online games, and commercials by keywords; wherein the keywords are located in a file name, file description, or meta data, and selecting a portion of media returned in search results, wherein the media includes portions of media saved by an individual user; the first individual user searching for a product in media, and purchasing the product through a first user interface wherein search results for products provides links to purchase within a store section.
Nevertheless, in a similar field of endeavor Hosein discloses a first individual user searching for media chosen from the group consisting of program information, programming shows, movies, concerts, sporting events, online games, and commercials by keywords (Paragraphs [0032]-[0034] [0060] [0062] figure 1; searching for products related to the video programs, e.g. tickets for future live events), 

the first individual user searching for a product in media, and purchasing the product through a first user interface wherein search results for products provides links to purchase within a store section (Paragraphs [0033] [0059] figures 1, 6 and 10; presenting online marketplace 104 with products related to the presented television program, e.g. listings form online merchants 904);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-14 of U.S. Patent No. 10,715,872 by specifically providing the elements mentioned above, as taught by Hosein, for the predictable result of allowing the user to search for products related to their favorite shows, further expanding the functionality of their television systems into a bidirectional virtual market place (Hosein – paragraph [0034]). 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of co-pending Application No. 16/832,370 in view of Hosein et al. (Pub No US 2012/0227073). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16 and 24 of the instant application overlap in scope with claims 1-23 of co-pending Application No. 
Nevertheless, in a similar field of endeavor Hosein discloses a first individual user searching for media chosen from the group consisting of program information, programming shows, movies, concerts, sporting events, online games, and commercials by keywords (Paragraphs [0032]-[0034] [0060] [0062] figure 1; searching for products related to the video programs, e.g. tickets for future live events), 
wherein the keywords are located in a file name, file description, or meta data (Paragraphs [0022] [0037]; metadata module 210), and selecting a portion of media returned in search results (Paragraphs [0032] [0033] [0060] [0062] figure 1; keywords are used to search for related products), wherein the media includes portions of media saved by an individual user (Paragraphs [0030] [0052]; programs may be video content recorded on DVR);
the first individual user searching for a product in media, and purchasing the product through a first user interface wherein search results for products provides links to purchase within a store section (Paragraphs [0033] [0059] figures 1, 6 and 10; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-23 of co-pending Application No. 16/832,370 by specifically providing the elements mentioned above, as taught by Hosein, for the predictable result of allowing the user to search for products related to their favorite shows, further expanding the functionality of their television systems into a bidirectional virtual market place (Hosein – paragraph [0034]). 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of co-pending Application No. 16/923,699 in view of Hosein et al. (Pub No US 2012/0227073). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16 and 24 of the instant application overlap in scope with claims 1-26 of co-pending Application No. 16/923,699; except for a first individual user searching for media chosen from the group consisting of program information, programming shows, movies, concerts, sporting events, online games, and commercials by keywords; wherein the keywords are located in a file name, file description, or meta data, and selecting a portion of media returned in search results, wherein the media includes portions of media saved by an individual user; the first individual user searching for a product in media, and purchasing the product through a first user interface wherein search results for products provides links to purchase within a store section.

wherein the keywords are located in a file name, file description, or meta data (Paragraphs [0022] [0037]; metadata module 210), and selecting a portion of media returned in search results (Paragraphs [0032] [0033] [0060] [0062] figure 1; keywords are used to search for related products), wherein the media includes portions of media saved by an individual user (Paragraphs [0030] [0052]; programs may be video content recorded on DVR);
the first individual user searching for a product in media, and purchasing the product through a first user interface wherein search results for products provides links to purchase within a store section (Paragraphs [0033] [0059] figures 1, 6 and 10; presenting online marketplace 104 with products related to the presented television program, e.g. listings form online merchants 904);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-26 of co-pending Application No. 16/923,699 by specifically providing the elements mentioned above, as taught by Hosein, for the predictable result of allowing the user to search for products related to their favorite shows, further expanding the functionality of their television systems into a bidirectional virtual market place (Hosein – paragraph [0034]). 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of co-pending Application No. 17/087,794 in view of Hosein et al. (Pub No US 2012/0227073). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16 and 24 of the instant application overlap in scope with claims 1-37 of co-pending Application No. 17/087,794; except for a first individual user searching for media chosen from the group consisting of program information, programming shows, movies, concerts, sporting events, online games, and commercials by keywords; wherein the keywords are located in a file name, file description, or meta data, and selecting a portion of media returned in search results, wherein the media includes portions of media saved by an individual user; the first individual user searching for a product in media, and purchasing the product through a first user interface wherein search results for products provides links to purchase within a store section.
Nevertheless, in a similar field of endeavor Hosein discloses a first individual user searching for media chosen from the group consisting of program information, programming shows, movies, concerts, sporting events, online games, and commercials by keywords (Paragraphs [0032]-[0034] [0060] [0062] figure 1; searching for products related to the video programs, e.g. tickets for future live events), 
wherein the keywords are located in a file name, file description, or meta data (Paragraphs [0022] [0037]; metadata module 210), and selecting a portion of media returned in search results (Paragraphs [0032] [0033] [0060] [0062] figure 1; keywords are used to search for related products), wherein the media includes portions of media 
the first individual user searching for a product in media, and purchasing the product through a first user interface wherein search results for products provides links to purchase within a store section (Paragraphs [0033] [0059] figures 1, 6 and 10; presenting online marketplace 104 with products related to the presented television program, e.g. listings form online merchants 904);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-37 of co-pending Application No. 17/087,794 by specifically providing the elements mentioned above, as taught by Hosein, for the predictable result of allowing the user to search for products related to their favorite shows, further expanding the functionality of their television systems into a bidirectional virtual market place (Hosein – paragraph [0034]). 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of co-pending Application No. 17/108,306 in view of Hosein et al. (Pub No US 2012/0227073). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16 and 24 of the instant application overlap in scope with claims 1-38 of co-pending Application No. 17/108,306; except for a first individual user searching for media chosen from the group consisting of program information, programming shows, movies, concerts, sporting events, online games, and commercials by keywords; wherein the keywords are located in a file name, file description, or meta data, and selecting a portion of media returned in 
Nevertheless, in a similar field of endeavor Hosein discloses a first individual user searching for media chosen from the group consisting of program information, programming shows, movies, concerts, sporting events, online games, and commercials by keywords (Paragraphs [0032]-[0034] [0060] [0062] figure 1; searching for products related to the video programs, e.g. tickets for future live events), 
wherein the keywords are located in a file name, file description, or meta data (Paragraphs [0022] [0037]; metadata module 210), and selecting a portion of media returned in search results (Paragraphs [0032] [0033] [0060] [0062] figure 1; keywords are used to search for related products), wherein the media includes portions of media saved by an individual user (Paragraphs [0030] [0052]; programs may be video content recorded on DVR);
the first individual user searching for a product in media, and purchasing the product through a first user interface wherein search results for products provides links to purchase within a store section (Paragraphs [0033] [0059] figures 1, 6 and 10; presenting online marketplace 104 with products related to the presented television program, e.g. listings form online merchants 904);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-38 of co-pending Application No. 17/108,306 by specifically providing the elements mentioned above, as 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of co-pending Application No. 17/175,380 in view of Hosein et al. (Pub No US 2012/0227073). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16 and 24 of the instant application overlap in scope with claims 1-39 of co-pending Application No. 17/175,380; except for a first individual user searching for media chosen from the group consisting of program information, programming shows, movies, concerts, sporting events, online games, and commercials by keywords; wherein the keywords are located in a file name, file description, or meta data, and selecting a portion of media returned in search results, wherein the media includes portions of media saved by an individual user; the first individual user searching for a product in media, and purchasing the product through a first user interface wherein search results for products provides links to purchase within a store section.
Nevertheless, in a similar field of endeavor Hosein discloses a first individual user searching for media chosen from the group consisting of program information, programming shows, movies, concerts, sporting events, online games, and commercials by keywords (Paragraphs [0032]-[0034] [0060] [0062] figure 1; searching for products related to the video programs, e.g. tickets for future live events), 

the first individual user searching for a product in media, and purchasing the product through a first user interface wherein search results for products provides links to purchase within a store section (Paragraphs [0033] [0059] figures 1, 6 and 10; presenting online marketplace 104 with products related to the presented television program, e.g. listings form online merchants 904);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-39 of co-pending Application No. 17/175,380 by specifically providing the elements mentioned above, as taught by Hosein, for the predictable result of allowing the user to search for products related to their favorite shows, further expanding the functionality of their television systems into a bidirectional virtual market place (Hosein – paragraph [0034]). 






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (Pub No US 2014/0259062) in view of Hosein et al. (Pub No US 2012/0227073). Hereinafter, referenced as Taylor and Hosein, respectively.

Regarding claim 16, Taylor discloses a method of sharing portions of media, including the steps of: 
the first individual user recording a message chosen from the group consisting of video, text, voice, emojis, images, and combinations thereof (Paragraph [0032]; user message, e.g. “check this out”); 
transmitting the portion of media and message to a second individual user if the second individual user is authorized to view the portion of media (Paragraphs [0008] [0011] [0020] figure 1; transmitting the recorded media to the second media receiver); 

However, it is noted that Taylor is silent to explicitly disclose a first individual user searching for media chosen from the group consisting of program information, programming shows, movies, concerts, sporting events, online games, and commercials by keywords; wherein the keywords are located in a file name, file description, or meta data, and selecting a portion of media returned in search results, wherein the media includes portions of media saved by an individual user; the first individual user searching for a product in media, and purchasing the product through a first user interface wherein search results for products provides links to purchase within a store section.
Nevertheless, in a similar field of endeavor Hosein discloses a first individual user searching for media chosen from the group consisting of program information, programming shows, movies, concerts, sporting events, online games, and commercials by keywords (Paragraphs [0032]-[0034] [0060] [0062] figure 1; searching for products related to the video programs, e.g. tickets for future live events), 
wherein the keywords are located in a file name, file description, or meta data (Paragraphs [0022] [0037]; metadata module 210), and selecting a portion of media returned in search results (Paragraphs [0032] [0033] [0060] [0062] figure 1; keywords are used to search for related products), wherein the media includes portions of media saved by an individual user (Paragraphs [0030] [0052]; programs may be video content recorded on DVR);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor by specifically providing the elements mentioned above, as taught by Hosein, for the predictable result of allowing the user to search for products related to their favorite shows, further expanding the functionality of their television systems into a bidirectional virtual market place (Hosein – paragraph [0034]). 

Regarding claim 17, Taylor and Hosein disclose the method of claim 16; moreover, Taylor discloses that each of the steps are performed using an application on a smartphone or tablet stored on non-transitory computer media (Paragraph [0031]; e.g. cellular phone). Moreover, Hosein also discloses that each of the steps are performed using an application on a smartphone or tablet stored on non-transitory computer media (Paragraph [0084] figures 1 and 14; user device may be a cellular telephone).

Regarding claim 19, Taylor and Hosein disclose the method of claim 16; moreover, Taylor discloses that said recording step is further defined as the first individual user recording a portion of media with a recording mechanism in a first user system, wherein said transmitting step is further defined as transmitting the portion of 

Regarding claim 20, Taylor and Hosein disclose the method of claim 16; moreover, Taylor discloses the step of notifying the first individual user if the second individual user is not authorized to view the portion of media (Paragraph [0024]; notified that media could not be received due to programming configuration subscribed by the second user).

Regarding claim 21, Taylor and Hosein disclose the method of claim 16; moreover, Taylor discloses a step of the first individual user creating a user profile (Paragraphs [0008] [0009] [0029]; establish a user profile), and the first user system generating suggested programming based on the user profile (Paragraph [0059]; the user profile is used to generate suggested viewing).

Regarding claim 23, Taylor and Hosein disclose the method of claim 16; however, it is noted that Taylor is silent to explicitly disclose the step of the first individual user shopping for products for themselves or gifting the products to other users from a store section of the first user interface chosen from the group consisting of product directly advertised to the first individual user, products based on a user profile, 
Nevertheless, in a similar field of endeavor Hosein discloses the step of the first individual user shopping for products for themselves or gifting the products to other users from a store section of the first user interface chosen from the group consisting of product directly advertised to the first individual user, products based on a user profile, products shown in a program, and combinations thereof (Paragraphs [0033] [0059] figures 1, 6 and 10; presenting online marketplace 104 with products related to the presented television program, e.g. listings form online merchants 904),
wherein the store section receives meta data or tagged data from the media and generates links to products in the media (Paragraphs [0044] [0045] figure 1; keywords included in the real-time media, or identifiers of the content included in the media such as links or hashtags. Wherein real-time media may be scraped or searched to identify keywords or categories of items relevant to the identified content. Based on the keywords or categories, one or more listings describing items for sale may be retrieved by the online marketplace 104, including links of the listings).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor by specifically providing the elements mentioned above, as taught by Hosein, for the predictable result of allowing the user to search for products related to their favorite shows, further expanding the functionality of their television systems into a bidirectional virtual market place (Hosein – paragraph [0034]). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor and Hosein in view of Uchida et al. (Pub No US 2013/0247101). Hereinafter, referenced as Uchida.

Regarding claim 22, Taylor and Hosein disclose the method of claim 16; moreover, Taylor discloses the step of notifying the first individual user of messages in an inbox (Paragraph [0027] figure 5; user inbox) and notifying the first individual user that a friend is watching a program (Paragraph [0010]; notify user is online).
However, it is noted that Taylor and Hosein are silent to explicitly disclose notifying the first individual of suggestions of programming when the first user system is turned on.
Nevertheless, in a similar field of endeavor Uchida discloses notifying the first individual of suggestions of programming when the first user system is turned on (Paragraphs [0117] [0122] figure 24; when users powers on the receiver, a message displaying program suggestions m is displayed for the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor and Hosein by specifically providing the elements mentioned above, as taught by Uchida, for the predictable result of identifying the user and the programs that they have viewed in the past to recommend content with a high likelihood of being watched by the viewer.


Claims 1, 2, 5-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor and Hosein further in view of Morot-Gaudry et al. (Pub No US 2013/0144727). Hereinafter, referenced as Morot.

Regarding claim 1, Taylor discloses a media sharing and communication system, comprising: 
a recording mechanism that records a desired portion of media upon activation by a first individual user who is not a content provider, the portion of media being less than a full media episode (Paragraphs [0008] [0019] figure 1; digital recording device 26 recording portions of an episode); 
a friend request mechanism for sending and receiving friend requests between users to be approved to receive and share media and wherein the friend request mechanism suggests friends who have similar interests of the first individual user (Paragraph [0010]; sending and receiving friend requests), wherein the friends are searchable by information chosen from a group consisting of name, username, telephone, address, and email (Paragraphs [0010] [0027] [0032] figure 5; suggest friends of a user profile friend list, e.g. D. Taylor, B. Deel, etc., that has similar interests);
a first user transmitter/receiver included in a first user system that transmits the portion of media and a message generated by the first individual user regarding the portion of media to a second individual user who is not a content provider (Paragraph [0019]; e.g. first transmitter/receiver 22), the first user system including a first user interface having an input device and screen view that is generated by software stored 
a confirmation mechanism that confirms that the second individual user is authorized to view the portion of media (Paragraph [0024]; confirm that the second user is authorized to view recorded portion) and a notification mechanism that notifies the first individual user if the second individual user is not authorized to receive the portion of media and notifies the second individual user that the portion of media cannot be received due to programming configuration subscribed to by the second individual user (Paragraph [0024]; notified that media could not be received due to programming configuration subscribed by the second user); 
a second user transmitter/receiver (Figure 1; e.g. second transmitter/receiver 22) included in a second user system that receives the portion of media upon authorization of the second individual user; the second user system including a second user interface having an input device (Paragraph [0027] figure 1) and screen view that is generated by software stored on a memory device of the second user transmitter/receiver, the second user system including a user profile generator interface (Paragraphs [0008] [0009] [0029]; establish a user profile).
However, it is noted that Taylor is silent to explicitly disclose that the first user system including a user profile generator interface includes a store section for shopping for products, wherein the store section receives meta data or tagged data from media and generates links to products in the media for purchase; a search mechanism that allows the first individual user and second individual user to search by keywords for media, and products used in media; wherein the keywords are located in a file name, 
Nevertheless, in a similar field of endeavor Hosein discloses that the first user system including a user profile generator interface includes a store section for shopping for products (Figure 12), wherein the store section receives meta data or tagged data from media and generates links to products in the media for purchase (Paragraphs [0044] [0045] figure 1; keywords included in the real-time media, or identifiers of the content included in the media such as links or hashtags. Wherein real-time media may be scraped or searched to identify keywords or categories of items relevant to the identified content. Based on the keywords or categories, one or more listings describing items for sale may be retrieved by the online marketplace 104, including links of the listings),
a search mechanism that allows the first individual user and second individual user to search by keywords for media (Paragraphs [0032] [0045]; search by keyword), and products used in media (Paragraph [0032]; product categories, e.g. memorabilia, tickets, etc.), 
wherein the keywords are located in a file name, file description, or meta data (Paragraphs [0022] [0037]; metadata module 210), wherein the media includes portions of media saved by an individual user (Paragraphs [0030] [0052]; programs may be video content recorded on DVR), and wherein search results for products provides links to purchase within the store section (Paragraph [0045]; marketplace 104 including links of the produce sale listings).

However, it is noted that Taylor and Hosein are silent to explicitly disclose that the store section allows for gifting products to other users; a search mechanism that allows the first individual user and second individual user to search by scenes in media.
Nevertheless, in a similar field of endeavor Morot discloses that the store section allows for gifting products to other users (Paragraphs [0050] [0065] figures 9; purchase products shown in the movie and gifting them out 2090);
a search mechanism that allows the first individual user and second individual user to search by scenes in media (Paragraphs [0058] [0059] figure 11; search for products in a specific chapter, e.g. scene, of a movie; for example: products in Chapter 7. Wherein the viewer is allowed to switch amongst chapters in the movie; paragraphs [0018] [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor and Hosein by specifically providing the elements mentioned above, as taught by Morot, for the predictable result of allowing viewers to gift products to other users (Morot – paragraph [0065]).


claim 2, Taylor, Hosein and Morot disclose the media sharing and communication system of claim 1; however, it is noted that Taylor is silent to explicitly disclose that the keywords are chosen from the group consisting of identifying information in a scene, landmarks, actor name, director name, type of media, or genre of media, and combinations thereof.
Nevertheless, in a similar field of endeavor Hosein discloses that the keywords are chosen from the group consisting of identifying information in a scene, landmarks, actor name, director name, type of media, or genre of media, and combinations thereof (Paragraphs [0044] [0045] figure 1; keywords included in the real-time media, or identifiers of the content included in the media such as links or hashtags. Wherein real-time media may be scraped or searched to identify keywords or categories of items relevant to the identified content. Based on the keywords or categories, one or more listings describing items for sale may be retrieved by the online marketplace 104, including links of the listings)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor by specifically providing the elements mentioned above, as taught by Hosein, for the predictable result of allowing the user to search for products related to their favorite shows, further expanding the functionality of their television systems into a bidirectional virtual market place (Hosein – paragraph [0034]). 

Regarding claim 5, Taylor, Hosein and Morot disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that said first user system 

Regarding claim 6, Taylor, Hosein and Morot disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the media is chosen from the group consisting of program information, programming shows, movies, concerts, sporting events, and online games (Paragraph [0021]).

Regarding claim 7, Taylor, Hosein and Morot disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the second user transmitter/receiver includes a recording mechanism that records a desired portion of media upon activation by the second individual user and can transmit the portion of media to the first individual user (Paragraph [0019] figure 1; recording device 26 belonging to the second user).

Regarding claim 8, Taylor, Hosein and Morot disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the first user interface transmits the portion of media to the second user transmitter/receiver based upon a profile established through a user interface of the second user transmitter/receiver (Paragraphs [0009] [0028]).

claim 9, Taylor, Hosein and Morot disclose the media sharing and communication system of claim 8; moreover, Taylor discloses that the profile comprises select program or program type disseminated by a media content provider and personal information of the user of the first user transmitter/receiver (Paragraphs [0028] - [0030]). 

Regarding claim 10, Taylor, Hosein and Morot disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the first user transmitter/receiver automatically records media disseminated by the media content provider based upon preferences entered into a user profile of the first user transmitter/receiver (Paragraphs [0028] - [0030]).

Regarding claim 11, Taylor, Hosein and Morot disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the notification mechanism notifies the first individual user, the second individual user, or both, if the second user transmitter/receiver does not have sufficient memory to receive the portion of media (Paragraph [0032]).

Regarding claim 12, Taylor, Hosein and Morot disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the message includes a recommendation of a program (Paragraph [0032]; “check this out”).

claim 13, Taylor, Hosein and Morot disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the message is chosen from the group consisting of text, voice, and video (Paragraph [0032]).

Regarding claim 14, Taylor, Hosein and Morot disclose the media sharing and communication system of claim 1; however, it is noted that Taylor is silent to explicitly disclose that the products are chosen from the group consisting of product directly advertised to the first individual user, products based on a user profile, products shown in a program, and combinations thereof. 
Nevertheless, in a similar field of endeavor Hosein discloses that the products are chosen from the group consisting of product directly advertised to the first individual user, products based on a user profile, products shown in a program, and combinations thereof (Paragraphs [0044] [0045] figure 1; keywords included in the real-time media, or identifiers of the content included in the media such as links or hashtags. Wherein real-time media may be scraped or searched to identify keywords or categories of items relevant to the identified content. Based on the keywords or categories, one or more listings describing items for sale may be retrieved by the online marketplace 104, including links of the listings)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor by specifically providing the elements mentioned above, as taught by Hosein, for the predictable result of allowing the user to search for products related to their favorite shows, further expanding the 

Regarding claim 15, Taylor, Hosein and Morot disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that said user profile generator interface includes an open profile option such that any individual user can follow and send media to said first individual user (Paragraph [0008]; e.g. social media followers, friend requests, etc.).

Regarding claim 24, Taylor, Hosein and Morot disclose all the limitations of claim 24; therefore, claim 24 is rejected for the same reasons stated in claim 1.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Hosein and Morot further in view of Reichardt et al. (Pub No US 2005/0172319). Hereinafter, referenced as Reichardt.

Regarding claim 4, Taylor, Hosein and Morot disclose the media sharing and communication system of claim 1; moreover, Barton discloses commands chosen from the group consisting of rewinding media, fast forwarding media, recording media, adding a message to recorded media, and sending media and/or a message (Paragraph [0006]; user can instruct rewind, fast forward, etc.).

Nevertheless, in a similar field of endeavor Reichardt discloses that the first user system and second user system are capable of receiving and executing voice commands chosen from the group consisting of rewinding media, fast forwarding media, recording media, adding a message to recorded media, and sending media and/or a message (Paragraph [0095] figure 1; voice commands from a user may be received while a program is playing back, such as, for example, "stop," "pause," "play," fast forward," "rewind,").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor, Hosein and Morot by specifically providing the elements mentioned above, as taught by Reichardt, for the predictable result of increasing the ease with which users can navigate through media or access guidance application features (Reichardt – paragraph [0003]).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573.  The examiner can normally be reached on Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423